



Exhibit 10(ai)
 


AGREEMENT


This AGREEMENT (“Agreement”), is made as of the 31st day of December, 2008,
between INVACARE CORPORATION, an Ohio corporation (“Invacare”), and Anthony C.
LaPlaca (the “Executive”).


Invacare previously has entered into an agreement with Executive that is similar
to this Agreement in recognition of the importance of the Executive’s services
to the continuity of management of Invacare and based upon its determination
that it will be in the best interests of Invacare to encourage the Executive’s
continued attention and dedication to the Executive’s duties in the potentially
disruptive circumstances of a possible Change of Control of Invacare. (As used
in this Agreement, the term “Change of Control” and certain other capitalized
terms have the meanings ascribed to them in Section 10 hereof.


Invacare has determined that it is necessary to amend and restate such previous
agreement with Executive based on certain changes to the existing Change of
Control Agreements between Invacare and certain of its executive officers,
including Executive, that were reviewed and approved by the Compensation,
Management Development and Corporate Governance Committee of Invacare including,
without limitation, revisions intended to comply with Internal Revenue Code
Section 409A.


Invacare and the Executive agree, effective as of the date first set forth above
(the “Effective Date”), as follows:


1. Additional Payment if Executive is Employed by Invacare on First Anniversary
of the Date of a Change of Control or if Employment is Terminated in Certain
Circumstances Within One Year of a Change of Control. If, following the
occurrence of a Change of Control, either (i) the Executive continues to be
employed by Invacare or one of its Affiliates on the first anniversary of the
date of the Change of Control, or (ii) the Executive’s employment with Invacare
is terminated by Invacare for any reason other than Cause, Disability, or death,
or is terminated by the Executive for Good Reason, within one year after the
Change of Control, then Invacare shall pay to the Executive, within ten business
days after the earlier of such events, a lump-sum amount equal to the sum of
(a) the Executive’s Annual Base Salary plus (b) the Executive’s Target Bonus.


2. Severance Benefits if Employment is Terminated in Certain Circumstances
Within Three Years of a Change of Control. If, within three years following the
occurrence of a Change of Control, the Executive’s employment with Invacare is
terminated by Invacare for any reason other than Cause, Disability, or death, or
is terminated by the Executive for Good Reason, then the provisions of this
Section 2 shall become applicable in all respects and Invacare shall pay to the
Executive, in addition to any amount paid or payable pursuant to Section 1
above, the amounts specified in Sections 2.1, 2.2, 2.3, 2.4, and 2.5 on the
dates indicated therein, shall provide to the Executive the benefits specified
in Section 2.6 for the periods specified therein, and shall cause certain rights
of the Executive (or his or her Beneficiary (or Beneficiaries), as applicable)
to vest as provided in Sections 2.7, 2.8, 2.9, and 2.10:


2.1 Lump Sum Severance Benefit. Invacare shall pay to the Executive, within ten
business days after the Termination Date, a lump sum severance benefit equal to
two times the sum of (i) the Executive’s Annual Base Salary plus (ii) the
Executive’s Target Bonus.


2.2 Invacare Retirement Savings Plan. Invacare shall pay to the Executive,
within 60 days after the Termination Date, a lump sum amount equal to three
times the highest amount of total contributions (including both matching
contributions and other employer contributions) made by Invacare to the Invacare
Retirement Savings Plan (or related successor plan or plans) with respect to the
Executive for any single plan year ending on or after the date that is three
years before the date of the Change of Control. In the event the Executive is
not fully vested under the Invacare Retirement Savings Plan as of the
Termination Date, the lump sum amount payable under this Section 2.2 shall be
increased to include an amount equal to the non-vested portion of the
Executive’s account under the Invacare Retirement Savings Plan.


2.3 401(k) Plus Plan. Invacare shall pay to the Executive, within 60 days after
the Termination Date, a lump sum amount equal to three times the highest amount
of the employer contributions (including both matching contributions and other
employer contributions) credited to the Invacare 401(k) Plus Benefit
Equalization Plan (or related successor plan or plans) (the “401(k) Plus Plan”)
for the benefit of the Executive for any single plan year ending on or after the
date that is three years before the date of the Change of Control.


2.4 Deferred Compensation Plus Plan. Invacare shall pay to the Executive, within
60 days after the Termination Date, a lump sum amount equal to three times the
highest amount of the employer contributions (including both matching
contributions and other employer contributions) credited to the Invacare
Deferred Compensation Plus Plan (or related successor plan or





--------------------------------------------------------------------------------





plans) for the benefit of the Executive for any single plan year ending on or
after the date that is three years before the date of the Change of Control.


2.5 SERP. Invacare shall pay to the Executive, within 60 days after the
Termination Date, a lump sum amount equal to the sum of the contributions and
credited interest which were scheduled to be added to Executive’s account under
the Invacare Cash Balance Supplemental Executive Retirement Plan (or related
successor plan or plans), during the three year period immediately following the
Termination Date (including prorated amounts, as applicable), if Executive had
continued in the employ of Invacare through the third anniversary of the
Termination Date, all as reflected on the attachment to the participation
agreement executed by the Executive in connection with such plan


2.6 Insurance Benefits. Invacare shall provide to the Executive, from the
Termination Date through the third anniversary of the Termination Date,
continuing coverage under health, life, and disability insurance programs at
least equal in all respects to the highest level of such coverage provided by
Invacare to the Executive at any time during the period beginning one year
before the Change of Control and ending on the Termination Date.


2.7 Stock Options and Restricted Stock. In respect of all options to purchase
Invacare stock and all shares of restricted stock that have been granted to the
Executive pursuant to any stock option or restricted stock agreement, plan or
arrangement sponsored by Invacare and which remain outstanding as of the
Termination Date, and notwithstanding any other provision to the contrary
contained in any stock option or restricted stock agreement, plan or
arrangement, Invacare shall:


(a) with respect to all options, cause such options:
 
(i)
 
to become exercisable in full as of the Termination Date;
 
 
 
 
 
(ii)
 
to continue to be exercisable until the earlier to occur of the second
anniversary of the Termination Date or the expiration date of the option;
 
 
 
 
 
(iii)
 
to be exercisable (and/or to be eligible to satisfy any tax withholding
requirements in connection with the exercise of the options) using shares of
Invacare common stock previously owned by the Executive and/or shares subject to
the options being exercised as consideration in lieu of a cash payment or other
arrangement, but only to the extent that any such exercise of the option (and/or
withholding tax payments) would not result in Invacare being required to take an
additional charge in respect of such exercise in determining and reporting its
net income for financial accounting purposes; and



(b) with respect to all restricted stock, cause such restricted stock:
 
(i)
 
to become vested in full as of the Termination Date; and
 
 
 
 
 
(ii)
 
to be eligible to satisfy any tax withholding requirements in connection with
such vesting of the restricted stock using shares of Invacare common stock
previously owned by the Executive and/or shares of restricted stock that become
so vested as consideration (in lieu of a cash payment or other

 
 
 
arrangement) for the payment of withholding tax, but only to the extent that any
such withholding tax payments would not result in Invacare being required to
take an additional charge in respect of such accelerated vesting or withholding
tax payment in determining and reporting its net income for financial accounting
purposes.

     
2.8 Vesting of Certain Rights. Invacare shall cause the Executive’s rights under
(a) the Invacare 401(k) Plus Plan, (b the Invacare Deferred Compensation Plus
Plan and (c) the Invacare Cash Balance Supplemental Executive Retirement Plan,
to become, as of the Termination Date, immediately vested in full.


2.9 Death of the Executive. In the event of the Executive’s death at any time
after the Termination Date through the third anniversary of the Termination
Date, then, assuming the Executive was, as of such time, entitled to receive
payments and/or benefits pursuant to Sections 1 and/or 2 of this Agreement:


(a) the amounts described in Sections 1, 2.1, 2.2, 2.3, 2.4, and 2.5, to the
extent not paid to the Executive, shall be paid to the Beneficiary as soon as
practicable following the Executive’s death;





--------------------------------------------------------------------------------





(b) any person who would have been entitled to coverage as the Executive’s
dependent (or otherwise because of the Executive’s coverage) under any health
insurance program maintained by Invacare (as described in Section 2.6) shall
continue to be provided with such coverage as though the Executive had survived
through the third anniversary of the Termination Date;


(c) such persons as may be entitled thereto shall receive such benefits as may
be provided under any Employee Benefit Plans in accordance with the terms of
such Employee Benefit Plans;


(d) such persons as may be entitled thereto shall receive such benefits as may
be provided under any other agreement the Executive may have with Invacare or an
Affiliate including, without limitation, any agreement relating to options to
purchase Invacare stock.


2.10 Alternate Form of Benefit. Notwithstanding the preceding provisions of this
Section 2, to the extent the Executive cannot, as a matter of law, or pursuant
to the customs or policies of any insurance underwriter or the terms of any
benefit plan, realize any benefit or advantage described above in this Section 2
(and especially Section 2.6), or if Invacare reasonably believes that providing
the Executive with any such benefit or advantage would be economically
disadvantageous because doing so would cause Invacare to lose tax or other
benefits or would cause Executive to incur additional taxes or lose other
benefits, Invacare shall notify the Executive and shall pay to the Executive an
additional amount or provide a comparable benefit which shall, taking account of
any federal, state and local income taxes incurred by the Executive in respect
of such payments or benefits, place the Executive in the same, or substantially
the same, position, on an after-tax basis, as though he had realized such
benefit or advantage; provided, that the amount of any payment to the Executive
pursuant to the preceding clause shall be calculated at Invacare’s cost and
expense by the Accounting Firm, and its determination of such amount shall be
final and binding upon both the Executive and Invacare, and the Executive and
Invacare shall each provide the Accounting Firm with such information as it may
reasonably request in order to calculate any such amount; provided further, that
in no event shall any such additional amount or comparable benefit be provided
to the Executive prior to or materially after the time the original payment or
benefit would have been provided.


2.11 Later Time for Payment on Account of Termination. Notwithstanding the
preceding provisions of Sections 1 and 2, solely to the extent required to
comply with applicable provisions of Internal Revenue Code Section 409A
(“Section 409A”) with respect to any amounts or benefits not exempt from 409A,
payments made pursuant to Sections 1 (ii), 2.1, 2.2, 2.3, 2.4, 2.5 and 2.6 on
account of the Executive’s termination of employment shall: (a) not commence
until the date that is six months and a day following the Termination Date; and
(b) upon commencement, include along with the initial payment an amount
sufficient to reimburse the Executive for reasonable lost interest at a rate of
6% per annum, compounded annually, incurred during the period commencing on the
date which is 60 days after the Termination Date through the date of payment by
Invacare. In the event that Invacare, in the exercise of its reasonable
discretion, determines that a delay in payments under this Section 2.11 is
required in order to comply with Code Section 409A, Invacare shall, within two
business days after the Termination Date, deposit the entire amount due and to
become due under Sections 1(ii) and 2, in the trust established by Invacare with
Wachovia Bank of North Carolina, N.A. pursuant to a Benefit Security Trust
Agreement dated August 21, 1996, as such agreement may be amended from time to
time in accordance with its terms. Payments to the Executive from such trust
shall thereafter be made in accordance with this Section 2.11; provided,
however, that Invacare shall remain fully obligated to the Executive for the
full and complete satisfaction of its liabilities and obligations under this
Agreement.


3. Excess Parachute Payment Gross-Up; Section 409A Gross-Up.


3.1 Potential for Excess Parachute Payments and for Section 409A Liability.
Invacare and the Executive acknowledge that, upon or following a Change of
Control, one or more payments or distributions or acceleration or alteration of
rights or benefits to be made by Invacare to or for the benefit of the Executive
(whether paid or payable or distributed or distributable pursuant to the terms
of this Agreement, under some other plan, agreement, or arrangement, or
otherwise) (a “Payment”) may be determined to be an “excess parachute payment”
that is not deductible by Invacare for Federal income tax purposes and with
respect to which the Executive will be subject to an excise tax, penalties or
interest because of Sections 280G and 4999, respectively, of the Internal
Revenue Code. Invacare and the Executive also acknowledge that, upon or
following a Change of Control, one or more Payments may be determined to give
rise to liability on the part of the Executive for accelerated or additional tax
(or interest or penalties) under Section 409A of the Internal Revenue Code. If
benefits become payable to the Executive under Sections 1 or 2 of this
Agreement, the Accounting Firm, which shall make all determinations required to
be made under this Section 3, shall determine whether any Payment would be an
excess parachute payment and whether any Payment would give rise to Section 409A
liability on the part of the Executive. The Accounting Firm shall communicate
its determination, together with detailed supporting calculations, to Invacare
and to the Executive within 30 days after the Termination Date or such earlier
time as is requested by Invacare. Invacare and the Executive shall cooperate
with each other and the Accounting Firm and shall provide necessary information
so that the Accounting Firm may make all such





--------------------------------------------------------------------------------





determinations. Invacare shall pay all of the fees of the Accounting Firm for
services performed by the Accounting Firm as contemplated in this Section 3.


3.2 Excess Parachute Payment Gross-Up. If any Payment gives rise, directly or
indirectly, to liability on the part of the Executive for excise tax, penalties
or interest as a result of Section 4999 of the Internal Revenue Code, Invacare
shall make additional cash payments to the Executive, from time to time and at
the same time, as any Payment constituting an excess parachute payment is paid
or provided to the Executive (or as soon thereafter as is practicable and, in
any event, no later than March 15 of the calendar year which follows the
calendar year in which the excess parachute payment was made or provided to the
Executive), in such amounts as are necessary to put the Executive in the same
position, after payment of all federal, state, and local taxes (whether income
taxes, excise taxes under Section 4999 of the Internal Revenue Code or
otherwise, or other taxes) and payment of penalties and interest arising as a
result of Section 4999 of the Internal Revenue Code, as the Executive would have
been in after payment of all federal, state, and local income taxes if the
Payments had not given rise to an excise tax, penalties or interest as a result
of Section 4999 of the Internal Revenue Code.


3.3 Section 409A Gross-Up. If any Payment gives rise, directly or indirectly, to
liability on the part of the Executive for tax, penalties or interest as a
result of 409A, Invacare shall make additional cash payments to the Executive,
from time to time and at the same time, as any Payment giving rise to such
liability is paid or provided to the Executive (or as soon thereafter as is
practicable and, in any event, no later than March 15 of the calendar year which
follows the calendar year in which the Payment giving rise to Section 409A
liability was made or provided to the Executive), in such amounts as are
necessary to put the Executive in the same position, after payment of all
federal, state, and local taxes (whether income taxes, excise taxes under 409A
or otherwise, or other taxes) and interest and penalties, as the Executive would
have been in after payment of all federal, state, and local income taxes if the
Payments had not given rise to excise taxes, penalties or interest under 409A;
provided, however, that in no event shall Invacare be required to make
additional cash payments under this Section 3.3 if the Accounting Firm
determines that doing so would result in a windfall to the Executive due to
duplicative gross-up provisions in this Agreement or in any other binding
arrangement.


4. Other Benefits.


4.1 Reimbursement of Certain Expenses After a Change of Control. Invacare shall
pay, as incurred (in no event later than the end of the Executive’s taxable year
following the year in which such expenses were incurred), all expenses incurred
by the Executive at any time during the longer of 20 years or the Executive’s
lifetime, including the reasonable fees of counsel engaged by the Executive, in
respect of enforcing the Executive’s rights hereunder and/or defending any
action brought to have this Agreement declared invalid or unenforceable.


4.2 Sick Leave Pay for Executive. If, after a Change of Control and prior to the
Termination Date, the Executive is unable to perform services for Invacare for
any period by reason of accidental bodily injury or sickness, Invacare will pay
and provide to the Executive, as sick leave pay, all compensation and benefits
to which the Executive would have been entitled had the Executive continued to
be actively employed by Invacare through the earliest of the following dates
(the “Sick Leave Period”): (a) the first date on which the Executive is again
capable of performing services for Invacare consistent with past practice, or
(b) the date on which the Executive’s employment is terminated by Invacare by
reason of Disability or otherwise, or (c) the date on which Invacare has paid
and provided 29 months of compensation and benefits to the Executive during the
period of the Executive’s incapacity, or (d) the date of the Executive’s death.
Notwithstanding the foregoing, the Sick Leave Period may not be greater than
6 months unless the Executive’s injury or sickness can be expected to result in
death or can be expected to last for a continuous period of not less than
6 months, and such injury or sickness renders the Executive unable to perform
the duties of his position of employment or any substantially similar position
of employment. The foregoing sick leave pay is intended to compensate Executive
for compensation and benefits that he otherwise would have earned during the
Sick Leave Period, and shall not reduce or otherwise have any effect on
Executive’s rights to receive any other compensation, benefits or other Payments
hereunder for any other reason, including as may be owed arising out of
cessation of Executive’s employment.


5. No Set-Off; No Obligation to Seek Other Employment or to Otherwise Mitigate
Damages; No Effect Upon Other Plans. Invacare’s obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense, or other claim whatsoever which Invacare may have against the
Executive. The Executive shall not be required to mitigate damages or the amount
of any payment provided for under this Agreement by seeking other employment or
otherwise. The amount of any payment provided for under this Agreement shall not
be reduced by any compensation or benefits earned by the Executive as the result
of employment by another employer or otherwise after the termination of the
Executive’s employment.


6. Taxes; Withholding of Taxes. Without limiting the right of Invacare to
withhold taxes pursuant to this Section 6, the Executive shall be responsible
(after taking into account all payments to be made by Invacare to or on behalf
of the Executive





--------------------------------------------------------------------------------





under Sections 1 or 2 hereof, and any gross-ups required under Section 3 hereof)
for all income, excise, and other taxes (federal, state, city, or other) imposed
on or incurred by the Executive as a result of receiving the payments provided
in this Agreement, including, without limitation, the payments provided under
Sections 1 or 2 of this Agreement. Subject to Section 3.1 hereof, Invacare may
withhold from any amounts payable under this Agreement all federal, state, city,
or other taxes as Invacare shall determine to be required pursuant to any law or
government regulation or ruling. Without limiting the generality of the
foregoing, Invacare may withhold from any amount payable under this Agreement
amounts sufficient to satisfy any withholding requirements that may arise out of
any benefit provided to or in respect of the Executive by Invacare under
Section 2 of this Agreement.


7. Term of this Agreement. This Agreement shall be effective as of the date
first above written and shall thereafter apply to any Change of Control
occurring on or before December 31, 2009 or during any succeeding applicable
term, and on December 31, 2009 and on December 31 of each succeeding year
thereafter (a “Renewal Date”), the term of this Agreement, if not previously
terminated, shall be automatically extended for an additional year unless either
party has given notice to the other, at least one year in advance of that
Renewal Date, that the Agreement shall not apply to any Change of Control
occurring after that Renewal Date.


7.1 Termination of Agreement Upon Termination of Employment Before a Change of
Control. This Agreement shall automatically terminate on the first date
occurring before a Change of Control on which the Executive is no longer
employed by Invacare, except that, for purposes of this Agreement, any
involuntary termination of employment of the Executive or any termination by the
Executive for Good Reason that is effected within 6 months before a Change in
Control and primarily in contemplation of a Change of Control that actually
occurs after the date of the termination shall be deemed to be a termination of
the Executive’s employment as of the date immediately after that Change of
Control, and in such case, the Change in Control shall constitute the date as of
which the Executive’s right to payment hereunder shall become vested.


7.2 No Termination of Agreement During Three Year Period Beginning on Date of a
Change of Control. After a Change of Control, this Agreement may not be
terminated. However, if the Executive’s employment with Invacare continues for
more than three years following the occurrence of a Change of Control, then, for
all purposes of this Agreement other than Sections 1 and 4.1, that particular
Change of Control shall thereafter be treated for purposes of this Agreement as
if it never occurred; provided, however, that the foregoing shall not deprive
Executive of any rights, benefits or payments (or allow Invacare to avoid any
obligations) that were or became vested under this or any other agreement, plan
or arrangement.


8. Internal Revenue Code Section 409A. This Agreement is intended to meet the
requirements for exemption from (or to the extent not exempt, compliance with)
Section 409A (including without limitation, the exemptions for short-term
deferrals and separation pay arrangements), and this Agreement shall be so
construed and administered. Notwithstanding anything in this Agreement to the
contrary, at any time prior to a Change in Control, Invacare may unilaterally
amend this Agreement, retroactively or prospectively, while maintaining the
spirit of this Agreement and after consultation with Executive, to secure
exemption from (or, to the extent not exempt, to ensure compliance with), the
requirements of 409A and to avoid adverse tax consequences to Executive
thereunder. Furthermore, at any time prior to a Change in Control, the Executive
agrees to execute such further instruments and take such further action as may
be necessary to comply with 409A or to avoid adverse tax consequences to
Executive thereunder.


9. Miscellaneous.


9.1 Successor to Invacare. In the event that
 
(a)
 
Invacare transfers all or substantially all of its assets to another corporation
or entity; or
 
 
 
 
 
(b)
 
(i) Invacare consolidates with or merges with or into any other corporation or
entity and
 
 
 
 
 
 
 
(ii) either (x) Invacare is not the surviving corporation or entity of such
consolidation or merger or (y) Invacare is the surviving corporation or entity
of such consolidation or merger but the shareholders of Invacare immediately
prior to the consummation of such merger or consolidation do not own securities
representing a majority of the outstanding voting power of such surviving
corporation or entity or its parent after the consummation of the consolidation
or merger,








--------------------------------------------------------------------------------





then, in any of such events, the entity surviving such consolidation or merger
and each Affiliate thereof having an individual net worth of $5 million or more
shall assume joint and several liability for this Agreement in a signed writing
and deliver a copy thereof to the Executive. Upon such assumption, the successor
corporation or entity and each Affiliate thereof having an individual net worth
of $5 million or more shall become obligated to perform the obligations of
Invacare under this Agreement and the term “Invacare” as used in this Agreement
shall be deemed to refer to such successor entity and such Affiliates jointly
and severally. Any failure of Invacare to obtain the written agreement of such
successor or surviving entity (including a parent successor entity) and the
required Affiliates to assume this Agreement before the effectiveness of any
such succession shall be deemed to be a material breach of this Agreement.


9.2 Notices. Notices and all other communications provided for in this Agreement
shall be in writing and shall be deemed to have been duly given when delivered
in person or by confirmed facsimile transmission (to the Senior Vice President
of Human Resources of Invacare in the case of notices to Invacare and to the
Executive in the case of notices to the Executive) or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed as
follows:


If to Invacare:
Invacare Corporation
One Invacare Way
Elyria, OH 44035
Attention: Senior Vice President of Human Resources
If to the Executive:
                                        
                                        
                                        
or such other address as either party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.


9.3 Employment Rights. Nothing expressed or implied in this Agreement shall
create any right or duty on the part of Invacare or the Executive to have the
Executive continue as an officer of Invacare or an Affiliate of Invacare or to
remain in the employment of Invacare or an Affiliate of Invacare.


9.4 Administration. Invacare shall be responsible for the general administration
of this Agreement and for making payments under this Agreement. All fees and
expenses billed by the Accounting Firm for services contemplated under this
Agreement shall be the responsibility of Invacare.


9.5 Source of Payments. Any payment specified in this Agreement to be made by
Invacare may be made directly by Invacare solely from its general assets, and
the Executive shall have the rights of an unsecured general creditor of Invacare
with respect thereto.


9.6 Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement which shall remain in full force and effect.


9.7 Modification; Waiver. No provision of this Agreement may be modified,
waived, or discharged unless such waiver, modification, or discharge is agreed
to in a writing signed by the Executive and Invacare. No waiver by either party
hereto at any time of any breach by the other party of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same time or at any prior or subsequent time.


9.8 Entire Agreement; Supercession. Except as otherwise specifically provided
herein, this Agreement, including its attachments, contains the entire agreement
between the parties concerning the subject matter hereof and incorporates and
supersedes any and all prior discussions or agreements, written or oral, the
parties may have had with respect to such subject matter, including without
limitation that certain change of control agreement previously entered into by
Invacare and the Executive, which is hereby amended and restated in its
entirety; provided, however, that except as expressly provided otherwise herein,
nothing in this Agreement shall affect any rights the Executive or anyone
claiming through the Executive may have in respect of either (a) any Employee
Benefit Plan which provides benefits to or in respect of the Executive or
(b) any other agreements the Executive may have with Invacare or an Affiliate of
Invacare, including without limitation any employment or severance protection
agreements the Executive may have with Invacare or an Affiliate of Invacare.


9.9 Post-Mortem Payments; Designation of Beneficiary. As indicated in Section
2.9, in the event that, following the termination of the Executive’s employment
with Invacare, the Executive is entitled to receive any payments pursuant to
this





--------------------------------------------------------------------------------





Agreement and the Executive dies, such payments shall be made to the Executive’s
Beneficiary designated hereunder. At any time after the execution of this
Agreement, the Executive may prepare, execute, and file with the Secretary of
Invacare a copy of the Designation of Beneficiary form attached to this
Agreement as Exhibit A. The Executive shall thereafter be free to amend, alter
or change such form; provided, however, that any such amendment, alteration or
change shall be made by filing a new Designation of Beneficiary form with the
Secretary or the Senior Vice President of Human Resources of Invacare. In the
event the Executive fails to designate a beneficiary, following the death of the
Executive, all payments of the amounts specified by this Agreement which would
have been paid to the Executive’s designated beneficiary pursuant to this
Agreement shall instead be paid to the Executive’s spouse, if any, if she
survives the Executive or, if there is no spouse or she does not survive the
Executive, to the Executive’s estate.


9.10 Service with Affiliates. Any services the Executive performs for an
Affiliate of Invacare shall be deemed performed for Invacare. Any transfer of
the Executive’s employment from Invacare to an Affiliate of Invacare, or from an
Affiliate of Invacare to Invacare, or from an Affiliate of Invacare to another
Affiliate of Invacare shall be deemed not to constitute a termination of the
Executive’s employment with Invacare.


9.11 Time Periods. Any action required to be taken under this Agreement within a
certain number of days shall be taken within that number of calendar days;
provided, however, that if the last day for taking such action falls on a
weekend or a holiday, the period during which such action may be taken shall be
automatically extended to the next business day. If the day for taking any
action under this Agreement falls on a weekend or a holiday, such action may be
taken on the next business day. Notwithstanding the foregoing, no such extension
shall permit an action to be taken at a time that would cause an exempt payment
to become subject to Section 409A or to cause a payment that would otherwise be
compliant with Section 409A to cease to be so compliant.


9.12 Incorporation by Reference. The incorporation herein of any terms by
reference to another document shall not be affected by the termination of any
agreement set forth in such other document or the invalidity of any provisions
thereof.


9.13 Binding Effect; Construction of Agreement. This Agreement shall inure to
the benefit of and be enforceable by the Executive’s personal representatives,
executors, administrators, successors, heirs, and designees (including, without
limitation, the Beneficiary). Upon the Executive’s death, for purposes of this
Agreement, the term “Executive” shall be deemed to include, as applicable, any
person (including, without limitation, the Beneficiary) who is entitled to
benefits under this Agreement following the Executive’s death.


9.14 Governing Law. All questions concerning the construction, validity and
interpretation of this Agreement and the exhibits hereto will be governed by and
construed in accordance with the internal laws of the State of Ohio, without
giving effect to any choice of law or conflict of law provision or rule (whether
of the State of Ohio or any other jurisdiction) that would cause the application
of the laws of any jurisdiction other than the State of Ohio.


9.15 Representations and Warranties of Invacare. Invacare represents and
warrants to the Executive that (i) Invacare is a corporation duly organized,
validly existing, and in good standing under the laws of the State of Ohio;
(ii) Invacare has the power and authority to enter into and carry out this
Agreement, and there exists no contractual or other restriction upon its so
doing; (iii) Invacare has taken such corporate action as is necessary or
appropriate to enable it to enter into and perform its obligations under this
Agreement; and (iv) this Agreement constitutes the legal, valid and binding
obligation of Invacare, enforceable against Invacare in accordance with its
terms.


9.16 Gender. The use of the feminine, masculine or neuter pronoun shall not be
restrictive as to gender and shall be interpreted in all cases as the context
may require.


10. Definitions.


10.1 Accounting Firm. The term “Accounting Firm” means the independent auditors
of Invacare for the fiscal year preceding the year in which the Change of
Control occurred and such firm’s successor or successors; provided, however, if
such firm is unable or unwilling to serve and perform in the capacity
contemplated by this Agreement, Invacare shall select another national
accounting firm of recognized standing to serve and perform in that capacity
under this Agreement, except that such other accounting firm shall not be the
then independent auditors for Invacare or any of its Affiliates.


10.2 Affiliate. The term “Affiliate” shall mean, with respect to any person or
entity, any other person or entity which controls, is controlled by, or is under
common control with such person or entity within the meaning of Section 414(b)
or (c) of the Internal Revenue Code.







--------------------------------------------------------------------------------





10.3 Annual Base Salary. “Annual Base Salary” means the highest annual rate of
base salary payable by Invacare to the Executive at any time between the
Effective Date and the Termination Date.


10.4 Beneficiary. “Beneficiary” means the person designated by the Executive as
his beneficiary pursuant to Section 9.9 or such other person as determined
pursuant to Section 9.9 hereof.


10.5 Cause. The employment of the Executive by Invacare shall have been
terminated for “Cause” if, after a Change of Control and prior to the
termination of employment, any of the following has occurred:


(a) the Executive shall have been convicted of a felony,


(b) the Executive commits an act or series of acts of dishonesty in the course
of the Executive’s employment which are materially inimical to the best
interests of Invacare and which constitutes the commission of a felony, all as
determined by the vote of three-fourths of all of the members of the Board of
Directors of Invacare (other than the Executive, if the Executive is a Director
of Invacare), which determination is confirmed by a panel of three arbitrators
appointed and acting in accordance with the rules of the American Arbitration
Association for the purpose of reviewing that determination,


(c) any federal or state regulatory agency with jurisdiction over Invacare has
issued a final order, with no further right of appeal, that has the effect of
suspending, removing, or barring the Executive from continuing his service as an
officer or director of Invacare, or


(d) after being notified in writing by the Board of Directors of Invacare to
cease any particular Competitive Activity, the Executive shall intentionally
continue to engage in such Competitive Activity more than thirty (30) days after
receipt of such notice while the Executive remains in the employ of Invacare.


10.6 Change of Control. A “Change of Control” shall be deemed to have occurred
at the first time on which, after the Effective Date:
     
(a) There is a report filed on Schedule 13D or Schedule 14D-1 (or any successor
schedule, form, or report), each as adopted under the Securities Exchange Act of
1934, as amended, disclosing the acquisition, in a transaction or series of
transactions, by any person (as the term “person” is used in Section 13(d) and
Section 14(d)(2) of the Securities Exchange Act of 1934, as amended), other than
(1) A. Malachi Mixon and/or any Affiliate of A. Malachi Mixon, (2) Invacare or
any of its subsidiaries, (3) any employee benefit plan or employee stock
ownership plan or related trust of Invacare or any of its subsidiaries, or
(4) any person or entity organized, appointed or established by Invacare or any
of its subisidiaries for or pursuant to the terms of any such plan or trust, of
such number of shares of Invacare as entitles that person to exercise 30% or
more of the voting power of Invacare in the election of Directors; or


(b) During any period of 24 consecutive calendar months, individuals who at the
beginning of such period constitute the Directors of Invacare cease for any
reason to constitute at least a majority of the Directors of Invacare unless the
election of each new Director of Invacare (over such period) was approved or
recommended by the vote of at least two-thirds of the Directors of Invacare then
still in office who were Directors of Invacare at the beginning of the period;
or


(c) There is a merger, consolidation, combination (as defined in Section
1701.01(Q), Ohio Revised Code), majority share acquisition (as defined in
Section 1701.01(R), Ohio Revised Code), or control share acquisition (as defined
in Section 1701.01(Z)(1), Ohio Revised Code, or in Invacare’s Articles of
Incorporation) involving Invacare and, as a result of which, the holders of
shares of Invacare prior to the transaction become, by reason of the
transaction, the holders of such number of shares of the surviving or acquiring
corporation or other entity as entitles them to exercise less than fifty percent
(50%) of the voting power of the surviving or acquiring corporation or other
entity in the election of Directors; or


(d) There is a sale, lease, exchange, or other transfer (in one transaction or a
series of related transactions) of all or substantially all of the assets of
Invacare, but only if the transferee of the assets in such transaction is not a
subsidiary of Invacare; or


(e) The shareholders of Invacare approve any plan or proposal for the
liquidation or dissolution of Invacare, but only if the transferee of the assets
of Invacare in such liquidation or dissolution is not a subsidiary of Invacare.
If an event described in any of Clauses (a), (b), (c), (d), and (e) occurs, a
Change of Control shall be deemed to have occurred for all purposes of this
Agreement and, except as provided in the last sentence of Section 7.2, that
Change of Control shall be irrevocable.





--------------------------------------------------------------------------------





10.7 Competitive Activity. The Executive shall be deemed to have engaged in
“Competitive Activity” if the Executive engages in any business or business
activity (other than as a director, officer, or employee of Invacare) in which
Invacare engages as of the time of the notice provided in Section 10.5(d).


10.8 Demotion or Removal. The Executive shall be deemed to have been subjected
to “Demotion or Removal” if, during the three year period commencing on the date
of a Change of Control, other than by Voluntary Resignation or with the
Executive’s written consent, the Executive ceases to hold the highest position
held by him at any time during the one year period ending on the date of the
Change of Control with all of the duties, authority, and responsibilities of
that office as in effect at any time during the one year period ending on the
date of the Change of Control.


10.9 Disability. For purposes of this Agreement, the Executive’s employment will
have been terminated by Invacare by reason of “Disability” of the Executive only
if (a) as a result of accidental bodily injury or sickness, the Executive has
been unable to perform his normal duties for Invacare for a period of 180
consecutive days, and (b) the Executive begins to receive payments under the
executive long term disability plan or its successor plan(s) sponsored by
Invacare not later than 30 days after the Termination Date.


10.10 Employee Benefit Plan. “Employee Benefit Plan” means any plan or
arrangement defined as such in 29 U.S.C. §1002 which provides benefits to the
employees of Invacare or its Affiliates.


10.11 Good Reason. The Executive shall have “Good Reason” to terminate his
employment under this Agreement if, at any time after a Change of Control has
occurred and before the third anniversary of that Change of Control, one or more
of the events listed in (a) through (f) of this Section 10.11 occurs and, based
on that event, the Executive gives notice of such event (and of his intention to
terminate his employment if Invacare does not cure such condition(s)) on a date
that is both (i) within 90 days of the occurrence of that event and (ii) not
later than the third anniversary of that Change of Control, and Invacare does
not cure the condition(s) constituting the event within 30 days after such
notice:


(a) The Executive is subjected to a Demotion or Removal involving a material
diminution in the Executive’s authority, duties, or responsibilities or in those
of the individual to whom the Executive is required to report; or


(b) The Executive’s Annual Base Salary is materially reduced (which for this
purposes shall be deemed to occur if the reduction is five percent (5%) or
greater); or


(c) The Executive’s opportunity for incentive compensation is materially reduced
from the level of his opportunity for incentive compensation as in effect
immediately before the date of the Change of Control or from time to time
thereafter (which for this purposes shall be deemed to occur if the reduction is
equivalent to a five percent (5%) or greater reduction in Executive’s Annual
Base Salary); or


(d) The Executive is excluded (other than by his volitional action(s)) from full
participation in any benefit plan or arrangement maintained for senior
executives of Invacare generally, and such exclusion materially reduces the
benefits provided to the Executive; or


(e) The Executive’s principal place of employment for Invacare is relocated a
material distance (which for this purpose shall be deemed to be more than 35
miles) from One Invacare Way, Elyria, Ohio; or


(f) Any other action or inaction that constitutes a material breach by Invacare
of this Agreement or any other agreement under which the Executive provides his
services to Invacare.


10.12 Internal Revenue Code. A reference to any provision of the Internal
Revenue Code means that provision of the Internal Revenue Code of 1986, as
amended, and any successor provision, and any applicable regulations promulgated
thereunder.


10.13 Target Bonus. “Target Bonus” means the Executive’s Annual Base Salary
multiplied by the higher of (a) the target bonus percentage in effect for the
Executive under Invacare’s bonus plan during the fiscal year immediately
preceding the fiscal year in which the Change of Control occurs, or (b) the
target bonus percentage in effect for the Executive under Invacare’s bonus plan
during the fiscal year in which the Change of Control occurs.


10.14 Termination Date. “Termination Date” means the date on which (and related
terms, such as “termination of employment” and “terminate employment” mean a
situation in which) the Executive incurs a separation from service with Invacare
and all of its Affiliates within the meaning of Section 409A. A separation from
service under Section 409A includes a





--------------------------------------------------------------------------------





quit, discharge, or retirement, or a leave of absence (including military leave,
sick leave, or other bona fide leave of absence such as temporary employment by
the government, at the point that such leave exceeds the greater of six months,
the period for which the Participant’s right to reemployment is provided either
by statute or by contract, or in the case of sick leave, 29 months, if the
Executive’s injury or sickness can be expected to result in death or can be
expected to last for a continuous period of not less than 6 months, and such
injury or sickness renders the Executive unable to perform the duties of his
position of employment or any substantially similar position of employment). A
separation from service under Section 409A also occurs upon a permanent decrease
in service to a level that is no more than twenty percent (20%) of its prior
level. For this purpose, whether a separation from service has occurred is
determined based on whether it is reasonably anticipated that no further
services will be performed by the Executive after a certain date or that the
level of bona fide services the Executive will perform after such date (whether
as an employee or as an independent contractor) would permanently decrease to no
more than twenty percent (20%) of the average level of bona fide services
performed (whether as an employee or an independent contractor) over the
immediately preceding 36-month period (or the full period of services if the
Executive has been providing services less than 36 months).


10.15 Voluntary Resignation. A “Voluntary Resignation” shall have occurred if
the Executive terminates his employment with Invacare by voluntarily resigning
at his own instance without having been requested to so resign by Invacare,
except that any resignation by the Executive will not be deemed to be a
Voluntary Resignation if, at the time of that resignation, the Executive had
Good Reason to resign.
          





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
 
 
 
 
 
 
INVACARE CORPORATION
(“Invacare”)
 
 
 
By  
/s/ Joseph S. Usaj
 
 
Senior Vice President of Human Resources


 
 
 
 
 
 
 
 
 
/s/ Anthony C. LaPlaca
 
 
 
(the “Executive”) 
 
 
 
 
 
 






--------------------------------------------------------------------------------







Exhibit A
DESIGNATION OF BENEFICIARY
 
 
 
To:
 
Invacare Corporation
Attn: Secretary

     
I, the undersigned,                                         , am a party to a
certain Agreement with Invacare Corporation, an Ohio corporation, dated as of
December 31, 2008 (the “Agreement”). Pursuant to the agreement, I have the right
to designate a person or persons to receive, in the event of my death, any
amounts that might become payable to me under the Agreement. I hereby exercise
this right and direct that, upon my death, any amounts payable to me under the
Agreement shall be distributed in the proportions set forth below to the
following person(s) if he, she or they survive me, namely:
 
 
 
 
 
Beneficiary
 
Relationship
 
Percent Share
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



If none of the above-designated person (s) survives me, any amounts payable
under the Agreement shall be distributed to                     .


     Any and all previous designations of beneficiary made by me are hereby
revoked, and I hereby reserve the right to revoke this designation of
beneficiary.
 
 
 
 
 
 
 
Date:
 
 
 
 
 
 
  
 
 
 
 
 
 
 
 
 
   
 
 
 
 
 
 
(Signature)
 
 
 
 
 
 
 
 
 
 
 
   
 
 
 
 
 
 
(Print name)
 
 








